DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 6-20, drawn to a surgical targeting device, classified in A61B 17/1782.
II. Claim 21, drawn to a surgical method, classified in A61B 17/90.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
In the instant case the process for using the product as claimed can be practiced with another materially different product such as a trial prosthesis. Alternatively, the product as claimed can be used in a materially different process of using that product such as: (i) a guide for an attachment intended for a post of a fence; (ii) teaching aid at a medical university; etc.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	This application contains claims directed to the following patentably distinct species:
Surgical targeting device
Species A – embodied in Figure 2 (the addition of an optional lateral fin 35 on the bottom portion 13; through-hole 29/29a through a convex part of the body of bottom portion 13)
Species B – embodied in Figure 3 (the addition of lateral wings each having a lateral auxiliary through-hole extending symmetrically to the longitudinal through-hole; parallel circumferential ring-shaped rims 41 as visual depth markers formed on bottom portion 13)
Species C – embodied in Figure 4 (the addition of lateral wings each having a lateral auxiliary through-hole extending symmetrically to the longitudinal through-hole; parallel circumferential ring-shaped rims 41 as visual depth markers formed on bottom portion 13; the bottom half of the bottom portion 13 comprises one hemisphere and the upper half of the bottom portion 13 comprises another hemisphere smaller than the hemisphere of the bottom half of the bottom portion 13; the height of each of the wings 43 tapers in a direction away from the guidance through-hole central axis 21 from a bottom to top direction along the guidance center axis 21)
Species D – embodied in Figure 5 (the bottom half of the bottom portion 13 comprises one hemisphere and the upper half of the bottom portion 13 comprises another hemisphere smaller than the hemisphere of the bottom half of the bottom portion 13; it comprises a single lateral wing 45 protruding laterally to the guidance center axis 21 from the bottom portion 13)
Species E – embodied in Figure 6 (the top portion 11 comprises a truncated cone-shaped collar 45; guidance through-hole 27 extends through the bottom portion 13 and through the entire body 9 concentrically to the longitudinal guidance through-hole central axis 21)
Species F – embodied in Figure 7 (the top portion 11 comprises a ring-shaped collar 45 that protrudes laterally from the top portion 11; guidance through-hole 27 extends through the bottom portion 13 and through the entire body 9 concentrically to the longitudinal guidance through-hole central axis 21; ring-shaped collar 45 comprises two opposing lateral cut-outs 51 along parallel planes which extend in parallel to the guidance through-hole central axis 21)
Species G – embodied in Figure 8 (the outer surface 23 of the bottom portion 13 additionally comprises fins 35; the top portion 11 comprises an internal thread 53; the top portion 11 may comprise an internal thread 53 and an outer thread in order to allow an engagement of different removal tools)
6.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774